Citation Nr: 1816117	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-21 374	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left ankle sprain prior to January 31, 2013.  

2.  Entitlement to a rating in excess of 20 percent for a left ankle sprain between January 31, 2013, and March 14, 2013.   

3.  Entitlement to a rating in excess of 20 percent for a left ankle sprain since May 1, 2013.   


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was previously before the Board in February 2016, at which time the claims on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to January 31, 2013, the Veteran's left ankle sprain was manifested by subjective findings of constant, sharp pain; objective findings included instability. 

2.  Between January 31, 2013, and March 14, 2013, the Veteran's left ankle sprain was manifested by subjective findings of continued constant, sharp pain; objective findings included difficulty with ambulation, localized tenderness or pain on palpation of the joints or soft tissue, and instability, but no ankylosis.   

3.  Beginning May 1, 2013, the Veteran's left ankle sprain has been manifested by subjective findings of constant pain, soreness, and instability; objective findings include pain, swelling, disturbance of locomotion, and instability, but no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left ankle sprain prior to January 31, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2017).  

2.  The criteria for a rating in excess of 20 percent for a left ankle sprain between January 31, 2013, and March 14, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DCs 5270, 5271 (2017).  

3.  The criteria for a rating in excess of 20 percent for a left ankle sprain since May 1, 2013 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DCs 5270, 5271 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is rated under DC 5271 for limited motion of the ankle.  The Board will also consider all potentially relevant diagnostic codes.  In order to warrant a higher rating, the evidence must show:

* Ankle ankylosis in plantar flexion, less than 30 degrees (20% under DC 5270);
* Ankle ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees (30% under DC 5270);
* Marked limitation of motion of the ankle (20% under DC 5271);

Normal range of motion of the ankle is dorsiflexion from 0-20 degrees and plantar flexion from 0 to 45 degrees.  Ankylosis is defined as a fixation of the joint.  As ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy has not been shown, DCs 5272, 5273, and 5274 are not for application.

Prior to January 31, 2013

The Veteran is rated at 10 percent disabling prior to January 31, 2013.  In an August 2012 private medical treatment record, he reported suffering a left ankle injury playing basketball and having pain and swelling since that time.  Upon examination, swelling and tenderness were noted but range of motion was not limited.  This evidence does not support an increased rating as limitation of motion of the ankle was not shown.

In a November 2012 private medical treatment record, the Veteran reported that his left ankle pain had become sharp and constant with no relieving factors, but that the pain was mild to moderate in severity.  Physical examination revealed that the ankle was norm with range of motion within normal limits.  X-rays showed no pathologic bone lesions, fractures, or degenerative joint disease.  The clinician diagnosed left peroneal instability and left ankle instability.  A November 2012 MRI further found that he had previous mild injuries of the anterior talofibular ligament and calcaneofibular ligament which were otherwise intact, mild tendonitis of the peroneal tendons, and mild lateral subcutaneous edema.  Subsequent private medical treatment records reflect that the left ankle disability did not improve and that its symptoms remained constant.    

Based on this evidence, a 20 percent rating prior to January 31, 2013, is not warranted.  While limitation of motion and pain was observed in private medical treatment records, the Veteran's disability was characterized as moderate and the range of motion of his left ankle was found to be normal.  As such, a 20 percent rating prior to January 31, 2013, is not warranted.  

January 31, 2014, to March 14, 2013

The Veteran was rated at 20 percent disabling during this time period.  A higher rating is warranted only with ankle ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.

In a January 2013 VA examination, the Veteran reported that he suffered an inversion of his left ankle.  He explained that he constantly had pain when he tried to walk or move in certain ways.  He said that he could not run or jump due to pain and that his left ankle disability was agitated by walking on uneven surfaces.  

Upon examination, the range of motion of the left ankle was not specifically measured; however, the ankle was found to have increased laxity on anterior drawer and inversion testing and moderate tenderness on plantar and diffusion inversion and eversion testing.  While the Veteran had localized tenderness or pain on palpation of his left ankle, he did not have ankylosis of the ankle.  The examiner found that the Veteran was unable to ambulate prolonged distances necessary for job-related activities, had related arthritis, and had difficulty climbing stairs and carrying equipment.  The examiner diagnosed chronic ankle instability and peroneal tendonitis of the left ankle. 

In a February 2013 private medical treatment note, an examination of the Veteran's left ankle disability was normal.  The clinician found that the range of motion in the left ankle was within normal limits and observed that no pain was noted.     

Based on this evidence, a rating in excess of 20 percent is not warranted.  While the Veteran reported pain on motion, the ankle joint was not without motion (ankylosis) or functionally equivalent of being without motion.  As such, a higher rating is not warranted for this period.

Since May 1, 2013

In March 2013, the Veteran underwent surgical reconstruction of the left ankle, followed by a post-operative course of physical therapy.  He received a temporary total rating from March 15, 2013, to May 1, 2013, and that period is not on appeal.

In a September 2013 VA examination, the Veteran reported that he hurt his left ankle performing drills in the Navy and that it subsequently got worse.  He reflected that he had surgery in March 2013 to repair it and underwent physical therapy.  He relayed that he experienced flare-ups that impacted the function of his ankle by preventing him from running or jumping on it.  

Upon examination, the range of motion of his left ankle was measured as plantar flexion from 0 to 40 degrees, and left ankle dorsiflexion from 0 to 20 degrees (anatomically normal).  The examiner found that the Veteran had functional loss or impairment of his left ankle that manifested through less movement than normal and pain on movement; however, localized tenderness, pain on palpation of joints and soft tissue, and ankylosis of the left ankle were not present.  The examiner reported that the functional impact of the left ankle disability was seen through pain that was aggravated by walking.  The examiner noted that there were contributing factors of pain, weakness, fatigability, and incoordination and an additional limitation of functional ability of the ankle joint during flare ups or repeated use over time.  The examiner diagnosed a left ankle sprain, status post-surgery.  

In a November 2016 VA examination, the Veteran reported that his left ankle condition began after his surgery.  He described how his entire ankle swelled and stiffened following surgery and how his ankle was very loose and made a popping sound prior to surgery.  He stated that his left ankle disability had gotten worse and that he could not stand, run, or walk for prolonged periods of time, or do anything that required him to use or depend on his ankle.  The examiner noted that while flare-ups of the right ankle were identified, any flare-ups of the left ankle could be described as constant soreness and stiffness.   

Upon examination, the range of motion of the Veteran's left ankle contributed to functional loss and was measured as plantar flexion from 0 to 25 degrees and dorsiflexion from 0 to 20 degrees.  Additionally, objective evidence of localized tenderness or pain on palpation of joint or associated soft tissue characterized by reduced range of motion was identified.  The examiner noted pain on examination that was exhibited during dorsiflexion and plantar flexion and caused function loss.  The examiner found objective evidence of pain with weight bearing and crepitus and that pain significantly limited functional ability with repeated use or flare-ups over time.  Testing revealed that ankle instability was suspected and that the Veteran did not have ankylosis in his left ankle.  

Based on the above, the evidence does not support a rating in excess of 20 percent since May 1, 2013.  While on-going pain and swelling has been noted, ankylosis of his left ankle has not been shown, nor is the functional equivalent of ankylosis noted as the Veteran has a level of motion in his ankle.  His rating is consistent with "marked" limitation of motion, warranting the current 20 percent rating.  

Further, the Board has considered the Veteran's lay statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).  


ORDER

A rating in excess of 10 percent for a left ankle sprain prior to January 31, 2013, is denied.  

A rating in excess of 20 percent for a left ankle sprain between January 31, 2013, and March 14, 2013, is denied.

A rating in excess of 20 percent for a left ankle sprain since May 1, 2013 is denied. 



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


